             CASE 0:20-cv-02220-PJS-LIB Doc. 1 Filed 10/23/20 Page 1 of 8




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA


 Pete Dieter,                                           Court File No.

                          Plaintiff,

  vs.
                                                        COMPLAINT AND DEMAND FOR
 Gardner Builders Minneapolis, LLC d/b/a                JURY TRIAL
 Gardner Builders; Gardner Builders
 Duluth, LLC d/b/a Gardner Builders; LHB,
 Inc.; Jennifer M. Babcock;

                          Defendants.


        Plaintiff, for his Complaint against Defendants above-named, states and alleges as follows:

                              I.       JURISDICTION AND VENUE

        1.      Federal jurisdiction exists, pursuant to 28 U.S.C. § 1332 due to complete diversity

of citizenship between the parties and the amount in controversy exceeds $75,000.00, exclusive of

interest and costs.

        2.      Venue is proper in the United States District Court District of Minnesota, pursuant

to 28 U.S.C. § 1391(b)(2), as the claims arose in this district.

                                        II.   THE PARTIES

        3.      PETE DIETER has been a resident of Illinois at all time relevant herein, including

on December 5, 2018.

        4.      On December 5, 2018, Pete Dieter was an employee of Alliance Concrete Sawing

& Drilling LLC.
             CASE 0:20-cv-02220-PJS-LIB Doc. 1 Filed 10/23/20 Page 2 of 8




       5.       On December 5, 2018, as a part of his employment with Alliance Concrete Sawing

& Drilling LLC, Pete Dieter was working as a construction laborer at the Armory Arts & Music

building located at 1301 London Road in Duluth, Minnesota.

       6.       GARDNER BUILDERS MINNEAPOLIS, LLC D/B/A GARDNER BUILDERS is a foreign

business, organized under the laws of Delaware.

       7.       Its principal place of business and registered office address is 730 Second Avenue,

Suite No. 1233 in Minneapolis, Minnesota.

       8.       Based on information and belief, Gardner Builders Minneapolis, LLC d/b/a

Gardner Builders has no members that are citizens of the State of Illinois.

       9.       Gardner Builders is an assumed name which is registered to Gardner Builders,

LLC.

       10.      Gardner Builders, LLC is the prior business name of Gardner Builders of

Minneapolis, LLC.

       11.      Gardner Builders Minneapolis, LLC does business as Gardner Builders, and did so

as of December 5, 2018.

       12.      Gardner Builders of Minneapolis, LLC d/b/a Gardner Builders was hired by the

Armory Arts and Music Center to serve as the contractor to stabilize and renovate the drill hall

floor of the Armory Arts & Music building located at 1301 London Road in Duluth, Minnesota.

       13.      GARDNER BUILDERS DULUTH, LLC            D/B/A   GARDNER BUILDERS is a foreign

business, organized under the laws of Delaware.

       14.      Its principal place of business is located at 730 Second Avenue, Suite No. 1233 in

Minneapolis, Minnesota.
               CASE 0:20-cv-02220-PJS-LIB Doc. 1 Filed 10/23/20 Page 3 of 8




         15.      Its registered office address is 2 West Duluth Street, Suite No. 133 in Duluth, MN

55802.

         16.      Based on information and belief, Gardner Builders Duluth, LLC d/b/a Gardner

Builders has no members that are citizens of the State of Illinois.

         17.      Gardner Builders Duluth, LLC does business as Gardner Builders, and did so as of

December 5, 2018.

         18.      Gardner Builders Duluth, LLC d/b/a Gardner Builders hired Alliance Concrete

Sawing & Drilling LLC as a subcontractor to perform work at the Armory Arts & Music building.

         19.      The work subcontracted to Alliance Concrete Sawing & Drilling LLC included the

demolition of portions of the Armory Arts & Music building.

         20.      LHB, INC. is a for-profit business corporation registered under the laws of

Minnesota.

         21.      Its principal place of business and registered office address is 21 W Superior Street,

Suite No. 500 in Duluth, Minnesota.

         22.      LHB, Inc. provided engineering services to the Armory Arts & Music renovation

and stabilization project, including the creation and/or approval of demolition and shoring plans

pertaining to the drill hall floor.

         23.      JENNIFER M. BABCOCK is a citizen of Wisconsin.

         24.      She is licensed in the State of Minnesota as a Professional Engineer, license no.

40768.

         25.      Jennifer M. Babcock was an employee of LHB, Inc. and was the structural engineer

of record for the Armory Arts & Music stabilization and renovation project.
             CASE 0:20-cv-02220-PJS-LIB Doc. 1 Filed 10/23/20 Page 4 of 8




       26.      Jennifer M. Babcock also served as the Design Professional in Responsible Charge

for the project for which Alliance Concrete Sawing & Drilling LLC and Pete Dieter were working

on December 5, 2018.

       27.      As the Design Professional in Responsible Charge, Jennifer M. Babcock was

responsible for reviewing and coordinating submittal documents prepared by others, including

phased and deferred submittal items (which include construction documents, special inspection

and structural observation programs, and other data), for compatibility with the design of the

building. See Minn. R. 1330.0130, subparts 1 and 9.

                                 III. STATEMENT OF FACTS

       28.      The Armory Arts & Music building located at 1301 London Road in Duluth,

Minnesota was the former Duluth National Guard Armory building.

       29.      For decades, various entities worked to repurpose and reuse this building.

       30.      During those decades, various entities noted concerns regarding the structural

stability of the Armory Arts & Music building.

       31.      As a part of the larger plan to renovate and reuse this building, on October 26, 2018,

Gardner Builders applied for a permit with the City of Duluth to stabilize the drill hall floor at the

Armory Arts & Music building.

       32.      The purpose October 26, 2018, permitted work was to remove and replace a

structural slab, and the project was valued to cost $973,000.

       33.      Gardner Builders acted as the general contractor for the project.

       34.      As the general contractor, Gardner Builders had to supervise and direct the work

performed at the Armory Arts & Music building, including the work performed by subcontractors.
             CASE 0:20-cv-02220-PJS-LIB Doc. 1 Filed 10/23/20 Page 5 of 8




       35.      Gardner Builders subcontracted with Alliance Concrete Sawing & Drilling LLC to

perform aspects of the project.

       36.      LHB, Inc. and its licensed engineer, Jennifer M. Babcock, were retained as the

engineers on the project.

       37.      The permit was granted on November 21, 2018, and work commenced thereafter.

       38.      In plans submitted to the City of Duluth to obtain the permit, there is no mention of

demolition or shoring plans that would have been necessary to ensure that the work completed by

Alliance Concrete Sawing & Drilling LLC, and its employees, including Pete Dieter, would be

safe, given the known instability of the Armory Arts & Music building.

       39.      Prior to the December 5, 2018, collapse, Alliance Concrete Sawing & Drilling LLC

employees, including Pete Dieter performed various demolition work, including the removal of

shoring below the floor that ultimately collapsed.

       40.      The general contractor, Gardner Builders, was aware of and approved the work

performed Alliance Concrete Sawing & Drilling LLC and its employees prior to and on December

5, 2018.

       41.      In fact, during this time, the employee and/or agent of Gardner Builders

periodically supervised the employees Alliance Concrete Sawing & Drilling LLC and was

generally aware of the work being performed at the Armory Arts & Music building.

       42.      During this time, this Gardner Builders’ employee and/or agent did not engage in

any construction work that was similar to the construction work of Alliance Concrete Sawing &

Drilling LLC. Rather, his onsite work during this time was limited to supervision and direction of

work performed by others.
             CASE 0:20-cv-02220-PJS-LIB Doc. 1 Filed 10/23/20 Page 6 of 8




       43.      On December 5, 2018, Pete Dieter and other employees of Alliance Concrete

Sawing & Drilling LLC were working on the second floor of the Armory Arts & Music building.

       44.      While they were working on the second floor, the floor gave out and collapsed,

causing Pete Dieter, other Alliance Concrete Sawing & Drilling LLC employees, and heavy

equipment to fall through the floor to the level below.

       45.      Pete Dieter suffered multiple injuries as a result of the floor collapse, which

occurred due to no fault of his own.

       46.      At the time of the collapse, no Gardner Builders’ employee and/or agent was

present on the floor that collapsed.

       47.      Following the floor collapse, the City of Duluth Building Official issued a Stop

Work Order, pursuant to Minn. R. 13000.0170, which allows such orders to be issued when when

“the building official finds any work regulated by the code being performed in a manner contrary

to the provisions of the code or in a dangerous or unsafe manner.” In the Stop Work Order, the

City of Duluth Building Official indicated that the purpose of stopping the work was due to

“unstable building condition.”

       48.      Since the incident on December 5, 2018, Pete Dieter continues to be affected by his

injuries sustained as a result of the incident. Some of the injuries Pete Dieter sustained as a result

of the incident on December 5, 2018, are permanent.

                                       IV. LEGAL THEORIES

       49.      Plaintiff incorporates all consistent paragraphs of this Complaint as if fully set forth

under this count and further alleges the following:
             CASE 0:20-cv-02220-PJS-LIB Doc. 1 Filed 10/23/20 Page 7 of 8




       50.      That, at all times material to this Complaint, Defendants had duties to exercise

reasonable care to either prevent or protect individuals while working at the Armory Arts & Music

building or warn of the hazards present therein.

       51.      That, notwithstanding these duties, Defendants, by and through their agents,

servants and employees, violated the applicable standards of care that included, but were not

limited to, the following:

                a. Failing to ensure that the construction site was sufficiently stable to allow the
                   employees of Alliance Concrete Sawing & Drilling LLC, including Pete Dieter,
                   to work on the site.

                b. Failing to meet professional standards in the drafting or reviewing of the
                   demolition and stabilization plans for the permitted work at the Armory Arts &
                   Music building.

                c. Failing to warn Pete Dieter of the dangerous conditions then and there existing,
                   when Defendants knew, or in the exercise of ordinary care should have known,
                   that said warning was necessary to prevent injury to individuals present on the
                   premises.

                d. Failing to ensure that safe construction was being performed in accordance with
                   custom and practice in the construction industry and/or specific trade.

       52.      That, the careless or negligent acts or omissions of Defendants, by and through their

agents, servants and employees, were the proximate cause of Pete Dieter’s injuries.

       53.      That, the acts and omissions above referenced were performed in the course of

employment, thereby making the Defendant corporations accountable and vicariously liable as

their principal under the doctrine of Respondeat Superior.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands judgment against Defendants jointly, concurrently,

vicariously, and/or severally—for a reasonable sum in excess of seventy-five thousand dollars

($75,000.00), together with interest, costs and disbursements herein, and granting such other

equitable relief as the Court deems just and equitable.
          CASE 0:20-cv-02220-PJS-LIB Doc. 1 Filed 10/23/20 Page 8 of 8




  PLAINTIFF DEMANDS A JURY TRIAL FOR ALL OF THE ISSUES AND CAUSES
                     PLED HEREIN SO TRIABLE.

                                     KOSIERADZKI SMITH LAW FIRM, LLC
                                         s/ Andrew D. Gross
Dated: October 23, 2020
                                     Mark R. Kosieradzki (ID # 57745)
                                     Andrew D. Gross (ID #0395389)
                                     Susan E. Craig (ID #0401286)
                                     3675 Plymouth Boulevard, Suite 105
                                     Plymouth, MN 55446
                                     Phone: (763) 746-7800
                                     Email: mark@koslawfirm.com
                                            andrew@koslawfirm.com
                                            susan@koslawfirm.com
                                     Attorneys for Plaintiff
